Citation Nr: 0929592	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk







INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's right knee disorder is related to military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in March 2007 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the Veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.


The Veteran's service treatment records show that he 
sustained a cut to his right knee in April 1963 which was 
cleaned and dressed.  Additionally, the Veteran's service 
treatment records include an April 1964 examination that 
stated the Veteran complained of right knee pain for 
approximately two weeks after a fall in the field two months 
before.  The report stated that the Veteran had "pain on 
squatting and climbing stairs" and the examiner noted 
"slight grinding under patella."  The diagnosis was 
probable chondromalacia.

The Veteran's service treatment records show that the Veteran 
was treated for pain and swelling in his right knee in June 
1964, at which time an X-ray showed "[t]he right knee is 
normal."

The Veteran's separation examination showed no knee pain and 
the Veteran's "PULHES" profile was recorded as "1."  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).

After separation from service, a December 2002 VA medical 
examination report stated the Veteran complained of right 
knee pain.

An April 2002 private medical report stated the Veteran 
reported knee pain for some time that "has been gradually 
worsening.  [The Veteran] denies any specific injury to the 
knee."  An X-ray report showed mild degenerative changes of 
the right knee without any fractures or dislocation.  The 
diagnosis was osteoarthritis of the knees.  The medical 
evidence of record shows that a right knee disorder has been 
consistently diagnosed since April 2002.

A June 2002 report stated that the Veteran had "some right 
knee pain that has been going on for the last several 
months" and wanted to know if the pain was related to an 
injury the Veteran had while in the service in 1963.

A May 2007 VA joints examination report stated that the 
Veteran's claims file and medical records were reviewed.  The 
examiner noted that on physical examination, the Veteran's 
gait was "antalgic, poor propulsion."  X-ray examination of 
the right knee showed the patella was "either bipartite, or 
previously fractured laterally."  The X-ray report noted 
"[d]egenerative spurring changes...along the distal femurs and 
proximal tibias" and "changes consistent with remote trauma 
involving the medial collateral ligament on the right side."  
The diagnosis was "[m]usculoligamentous strain, right knee, 
with old, posttraumatic changes."  The examiner stated:

Therefore, since he does have active-duty entries 
for right knee problems, but since there is no 
documentation after that time frame, up until 
somewhat recently, I feel it would be resorting to 
speculation to state whether the current right 
knee problems are due to the injuries noted in 
service.  This is stated because there is 
essentially a 40+ year time frame without health-
care for the right knee....  Old trauma to the right 
knee has been mentioned, which would give some 
support to a remote injury to the right knee.  
Therefore, this would be speculative when it comes 
to relating the inservice right knee issue and his 
current complaints.

In an April 2007 statement the Veteran noted that he 
continued to have trouble with his right knee after his 
discharge from service and "could not kneel on it for a long 
time."  The Veteran stated that he continued to have more 
trouble with the right knee as time passed.

A September 2007 letter from a private physician stated that 
the Veteran's medical records and service treatment records 
had been reviewed.  The physician stated that "[p]hysical 
examination demonstrates some crepitus without evidence of 
effusion"   and "X-ray examination demonstrates arthritic 
changes of the knee."  The physician stated the Veteran's 
"current arthritis could possibly have been resultant of or 
aggravated by condition in the military."

The medical evidence of record does not show that the 
Veteran's currently diagnosed right knee disorder is related 
to military service.  Though the Veteran's service treatment 
records do reflect right knee pain during service, there is 
no medical evidence of record of the current diagnosis of 
osteoarthritis prior to April 2002, over 37 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In addition, there is no medical evidence of record that 
relates the Veteran's currently diagnosed right knee disorder 
to military service.  The May 2007 VA joints examination 
reported that it would be mere speculation to state the 
current right knee problems are due to service.  While the 
September 2007 letter from a private physician noted the 
Veteran's right knee pain during service, the physician 
concluded that the current arthritis "could possibly have 
been resultant of or aggravated by condition in the 
military."  The word "could" is entirely speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
Veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative).  Statements like this from doctors that are, 
for all intents and purposes, inconclusive as to the origin 
of a disorder cannot be employed as suggestive of a linkage 
between a current disorder and the Veteran's military 
service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  

The Veteran's statements are competent evidence as to what 
symptoms he experienced with regard to his right knee after 
service discharge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this regard, in April 2002, the veteran stated 
that he had right knee pain "for some time" that "has been 
gradually worsening."  In June 2002, the Veteran reported 
that he had "some right knee pain that has been going on for 
the last several months."  Thereafter, in April 2007, the 
Veteran stated that he continued to have trouble with his 
right knee after his discharge was service.  As noted above, 
when a condition shown in service is not chronic, then 
continuity of symptomatology after discharge must be shown to 
support the claim.  38 C.F.R. § 3.303.  In this case, the 
Veteran's statements are inconsistent as to the issue of 
continuity of symptomatology with regard to his right knee.  

Regardless, a lay person cannot provide competent evidence by 
his statements alone that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  38 C.F.R. 
§ 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence showing a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  See Voerth v. West, 13 Vet. App. 117 (1999) 
(holding that where a claimant's personal belief, no matter 
how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim).  In this 
case, there is no medical evidence of record relating the 
Veteran's current right knee disorder to his military 
service.  See Warren, 6 Vet. App. at 6; Sklar, 5 Vet. App. at 
145-6.  The May 2007 VA examiner and September 2007 private 
examiner considered the Veteran's statements regarding 
symptomatology since service discharge when providing their 
opinions, and were unable to provide opinions relating his 
current disorder to his military service with the required 
degree of certainty.  See Bloom, 12 Vet. App. at 187 (finding 
that a medical opinion based on speculation does not provide 
the required degree of medical certainty).

Accordingly, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed right knee 
disorder to military service.  As such, service connection 
for the Veteran's right knee disorder is not warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no competent medical 
evidence of record that relates the Veteran's currently 
diagnosed right knee disorder to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also 38 C.F.R. § 3.102 (2008) (when 
considering application of the benefit- of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).


ORDER

Service connection for right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


